DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21, 25-28, 30, 32-34 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Likness et al (Us. Pat. App. Pub. 2004/0031497).
Regarding independent claim 21, and dependent claims 27-28, Likness et al teaches a portable topography apparatus for providing smoking topographical information (i.e., measurements that assess smoking/puffing behavior of a user) (see abstract) (corresponding to the claimed “[a] product use and behavior instrument”).
While not indicated by “element numbers”, per se, it is clearly evident from Fig. 10 of Likness et al that its apparatus comprises a “housing”, a portion of said “housing” including a “first housing end” which defines a “combustible smoking article holder configured to receive a combustible smoking article”, which extends away from the housing, and a “second housing end” which defines a “hollow flow member” (corresponding to the claimed “a housing comprising a first housing end defining a combustible smoking article holder configured to receive a combustible smoking article, and the housing comprising a second housing end comprising a hollow flow member”). 
The apparatus further includes a central processing unit (CPU)(65) which processes information received from a pressure sensor (45) (read: sensor circuit) that senses the pressure caused by the subject (25) puffing a smoking material (33). The sensor (45) outputs an analog signal to an amplifier (50) which is received by a signal conditioner (55) and transmits a filtered signal to converter (60) which converts the signal to digital data representing the sensed pressure caused by the subject (25). The CPU receives this digital data and determines the flow rate of smoke into the subject (25) and stores the digital data in a flash memory (80)(read: local memory). This data is transferred to a workstation via means for interfacing (read: communication interface) with said workstation (see paras. [0016],[0029])(corresponding to the claimed “a controller…the controller comprising: a sensor circuit structured to collect at least one use data characteristic of a smoking action…within the product use and behavior instrument, wherein the smoking action is associated with the use of the combustible smoking article; local memory structured to buffer the at least one use data characteristic of the smoking action; and a communication interface structured to communicate the at least one use data characteristic of the smoking action to a remote computing device”). 
Further, Likness et al discloses that its portable smoking topography unit may further determine the environmental temperature, i.e. the “operating temperature” within the unit as detected by the temperature sensor (78)(see paras. [0029],[0031],[0048]) which indicates that the apparatus is “structured to collect/configured to begin capturing” use data upon determining temperature changes in the apparatus whether it be when smoking material is placed therein signaling the start of use, or when the apparatus is being puffed upon by a user during the smoking process, or even when the spent smoking material has been used and is being removed (corresponding to the claims a sensor circuit structured to collect at least one use data characteristic of a smoking action in response to detection of a change in ambient temperature within the product use and behavior instrument”; to the “wherein the activity component comprises at least one of orientation, temperature of air flow, air flow pressure, and wherein the time component comprises at least one of activity time, activity duration, and activity period” recitation of claim 27; the “wherein the sensor circuit is configured to begin capturing the at least one use data characteristic of the smoking action upon detection of a change in ambient temperature within the product use and behavior instrument” recitation of claim 28).
Regarding claims 25-26, Likness et al discloses that its portable smoking topography unit computes puff data and time data, including puff duration and total smoking material time (see para. [0031])(corresponding to the “wherein the at least one use data characteristic of the smoking action includes an activity component and a time component” recitation of claim 25; and the “wherein the activity component comprises at least one of puff number, puff duration, and inter-puff interval, and wherein the time component comprises at least one of activity time, activity duration, and activity period” recitation of claim 26).
	Regarding claim 30, the Likness et al smoking topography measurement device (30) may also include buttons (84) for user interaction (see para. [0029]) (corresponding to the clamed “wherein the controller further comprises a toggle button, the toggle button structured to alter operation of at least one of the sensor unit, the local memory, and the communication interface”).
	Regarding claim 32, as stated above, smoker data collected by the Likness et al apparatus (30) is wirelessly transferred to a workstation via means for interfacing (read: communication interface) with said workstation. The software accessing data from the apparatus (30) may be stored on any storage medium, i.e. flash memory (80) which can be accessed by the workstation (see para. [0030])(corresponding to the claimed “wherein the local memory is structured to store the buffered at least one data characteristic of the smoking action, and wherein the communication interface is structured to communicate the at least one use data characteristic of the smoking action stored in the local memory to a receiving computing system when the product use and behavior instrument is within range of the receiving computing system”).
	Regarding claim 33, a battery (not shown) is provided to power the portable smoking topography measurement unit (30)(see para. [0029])(corresponding to the claimed “further comprising a power source configured to provide power to the controller”).
	Regarding claim 34, Likness et al discloses that a smoking material insertion/removal sensor, mounted to the smoking material holder (40) senses the presence or absence of a smoking material (33)(see para. [0029])(corresponding to the claimed “further comprising a pressure sensor operably connected to the controller, the pressure sensor configured to measure at least one of a flow of air through the compartment of the housing and insertion state of the combustible smoking article holder”). 
Regarding independent claim 38, Likness et al teaches a portable topography apparatus for providing smoking topographical information (i.e., measurements that assess smoking/puffing behavior of a user) (see abstract) (corresponding to the claimed “[a] product use and behavior instrument”). 
The apparatus is structured to accommodate a smoking material (33) such as a cigarette which traditionally/conventionally includes “a first end; a second end; and a body extending form the first end axially toward the second end, the body comprising a combustible product” (see para. [0029]). 
While not indicated by “element numbers”, per se, it is clearly evident from Fig. 10 of Likness et al that its apparatus comprises a “housing”, a portion of said “housing” including a “first housing end” which defines a “combustible smoking article holder configured to receive a combustible smoking article”, which extends away from the housing, and a “second housing end” which defines a “hollow flow member” (corresponding to the claimed “a housing comprising a first housing end defining a combustible smoking article holder configured to receive a combustible smoking article, and the housing comprising a second housing end comprising a hollow flow member”). 
The apparatus further includes a central processing unit (CPU)(65) which processes information received from a pressure sensor (45) (read: sensor circuit) that senses the pressure caused by the subject (25) puffing a smoking material (33). The sensor (45) outputs an analog signal to an amplifier (50) which is received by a signal conditioner (55) and transmits a filtered signal to converter (60) which converts the signal to digital data representing the sensed pressure caused by the subject (25). The CPU receives this digital data and determines the flow rate of smoke into the subject (25) and stores the digital data in a flash memory (80)(read: local memory). This data is transferred to a workstation via means for interfacing (read: communication interface) with said workstation (see paras. [0016],[0029])(corresponding to the claimed “a controller…the controller comprising: a sensor circuit structured to collect at least one use data characteristic of a smoking action…within the product use and behavior instrument, wherein the smoking action is associated with the use of the combustible smoking article; local memory structured to buffer the at least one use data characteristic of the smoking action; and a communication interface structured to communicate the at least one use data characteristic of the smoking action to a remote computing device”). 
Further, Likness et al discloses that its portable smoking topography unit may further determine the environmental temperature, i.e. the “operating temperature” within the unit as detected by the temperature sensor (78)(see paras. [0029],[0031],[0048]) which indicates that the apparatus is “structured to collect/configured to begin capturing” use data upon determining temperature changes in the apparatus whether it be when smoking material is placed therein signaling the start of use, or when the apparatus is being puffed upon by a user during the smoking process, or even when the spent smoking material has been used and is being removed (corresponding to the claims a sensor circuit structured to collect at least one use data characteristic of a smoking action in response to detection of a change in ambient temperature within the product use and behavior instrument”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22, 31 and 39 is rejected under 35 U.S.C. 103 as being unpatentable over Likness et al (US. Pat. App. Pub. 2004/0031497)
Regarding claims 22 and 39, while there is no apparent “holder” for the Likness et al’s apparatus it would have been obvious to one of ordinary skill in the art to have added such a holder, in the form of a handle or such structure, merely for the sake of enhanced holding-ability and security while using the device (corresponding to the claimed “further comprising a holder extending from the housing”).  
Regarding claim 31, Likness et al suggests that one of the most beneficial aspects of its improved smoking topography measurement device (30) is that it will help identify factors that change smoking behavior which would motivate one of ordinary skill in the art to design its apparatus to collect various types of identifying information  (i.e., identifiers) (corresponding to the claimed “wherein the at least one use data characteristic of the smoking action includes an identifier, the identifier including at least one of a clinical data type, a non-clinical data type, and user identifier”).
Claims 23 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Likness et al (Us. Pat. App. Pub. 2004/0031497) in view of Read et al (US. Pat. App. 2004/0177674).
Regarding claims 23 and 40, Likness et al fails to disclose the specifics of the structural arrangement of its apparatus’ “housing” configuration and, as such, does not disclose a “flow orifice facilitating air flow form the “combustible smoking article holder” to the “hollow flow member”; however, the fact that Likness et al is silent to the specifics of its apparatus housing’s physical structure suggests/infers that this is not of particular import to the crux of the novelty of the invention. Further, the Read et al reference, considered analogous art in the field of smoking product behavior measurement devices discloses a cigarette monitoring device which comprises a cigarette mounting assembly (1) comprises a housing (3), at one end of which is a secured hollow sleeve (4)(read: combustible smoking article holder) and at the opposite end of which is secured a mouthpiece holder (5) into which a disposable mouthpiece can be mounted (7)(read: hollow flow member). The mouthpiece is in fluid-flow communication with the cigarette via the hollow interior of the housing (3)(read: flow orifice). Within the cigarette mounting assembly (1) can be affixed a processing module (20)(read: controller) which processes smoking/user data and then wirelessly transmits it to a receiving module (21) of a remotely-located monitoring assembly (2)(see paras. [0038], [0062] and Fig.3). Based on this written disclosure, and from Fig 3, it appears clear that the hollow interior is provided within the housing (3) which the processing module (20)(read: controller) is affixed to. Hence, said hollow interior (read: flow orifice) channels (read: facilitates) air flow through the processing module (20) and, hence, delivers said air flow from the hollow sleeve (4)(read: combustible smoking article holder) to the mouthpiece (7), as now claimed. Hence, it would have been obvious to one having ordinary skill in the art to have substituted this housing structure, in place of that which is vaguely described in Likness, to serve as its apparatus for measuring smoking topography as such structural arrangement of controller elements because of its efficient wireless construction which is known as seen in Read et al (see para. [0002]) (corresponding to the claimed “wherein the controller defines a flow orifice extending through the controller, the flow orifice configured to place the combustible smoking article holder in fluid communication with the hollow flow member, and thereby facilitate air flow from the combustible smoking article holder to the hollow flow member”).
	Regarding claims 24 and 41, Read et al discloses that its monitoring apparatus (1) may have a light emitter/transmitter (11) and, opposed to the transmitter (11), a light receiver (12) which provides a means of determining the instantaneous density values of the smoke (see para. [0041]). Hence, it would have been obvious to one having ordinary skill in the art for the modified Likness et al apparatus (30) to include this feature in order to be able to determine the concentration of particulate phase components, which enables delivery values of “tar” on a per puff basis, which can be an invaluable smoking characteristic (corresponding to the claimed “wherein the controller further comprises a light emitting diode and detector, the light emitting diode disposed on a first side of the flow orifice and the detector disposed on a second side of the flow orifice, the detector configured to capture light from the light emitting diode such that the light captured is associated with a density of aerosol flowing through the flow orifice.”)   
Claims 29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Likness et al (US. Pat. App. Pub. 2004/0031497) in view of Read et al (US. Pat. App. 2004/0177674), further in view of Blackley (US. Pat. No. 9,933,790).
Regarding claim 29, the modified Likness et al apparatus is silent regarding a fingerprint sensor; however, Blackley teaches a comparable device to collect, analyze, and share smoking data comprising a display to enable a user to control and and/or all functionality of the exemplary vapor device, where the vapor device can comprise a biometric interface comprising a fingerprint scanner to only allow the device to be operated if the authorized user is detected (see col. 23, line 55 - col. 24, line 10). Hence, it would have been obvious to one having ordinary skill in the art to have incorporated the fingerprint sensor of Blackley into the modified Likness apparatus in order to ensure and authenticate use of the device by specific persons (corresponding to the claimed “wherein the controller further comprises a fingerprint sensor, the fingerprint sensor structured to capture a fingerprint from an authorized user, and wherein the at least one use data characteristic of the smoking action is captured only if the authorized user is detected”).
Regarding claim 35, the modified Likness et al device is silent regarding whether its battery is a “solid state” battery; however, Blackley teaches the claimed “solid state” (rechargeable) battery type used in its device (see col. 6, lines 13-46).  Hence, it would have been obvious to one having ordinary skill in the art to have used a sold-state, rechargeable battery as shown in Blackley since it is known and for the convenience of the user, i.e. not having to replace the battery (corresponding to the claimed “further providing a solid state battery configured to provide power to the controller and receive power from a power source to recharge the solid state battery”). 
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Likness et al (US. Pat. App. Pub. 2004/0031497) in view of Read et al (US. Pat. App. 2004/0177674), further in view of Davidson et al (US. Pat. No. 9,839,241).
Regarding claim 36, the modified Likness et al apparatus fails to teach that its controller comprises a location sensor circuit for structured to provide information regarding positioning and orientation during the smoking action; however, Davidson teaches a comparable apparatus for recording, calculating, and moderating the amount of a medicinal aerosol consumer wherein one of the sensors may comprise a location sensor circuit structured to provide information regarding positioning and orientation during smoking (see sol. 3, line 46 - col. 4, line 5). It would have been obvious to one having ordinary skill in the art to have incorporated such a location sensor circuit for the purpose of recording and monitoring user activity as an indication of the user’s smoking habits (col. 95, line 44-47)(corresponding to the claimed “wherein the controller further comprises a location sensor circuit, the location sensor circuit structured to provide information regarding positioning and orientation during the smoking action”).
Allowable Subject Matter
Claims 37 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE W. MAYES/Examiner, Art Unit 1747